           Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 1 of 9
                                                                                        FILED
                                                                               -=A'S U.S. DISTRICT COURT
                                                                                                           .•
                                                                               ,-n   TERN DISTRICT ARKANSAS

                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                                                            ~AMES
                                    WESTERN DIVISION
                                                                             By=-~~.-,..,,__&.,6~~
ARTHUR CARSON, PLAINTIFF,

V.                                               cAsE No.      L/.-: tt'/c..vtR.56- Jisfvt
ROGER LACY, dba, D & B JANITORIAL SERVICES,
LAIDLAW & LACY, INC., AND CORPORATION-
SERVICES CO., DEFENDANTS.




            COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964




 COMES NOW, ARTHUR CARSON, PLAINTIFF, Brings this His Complaint and
                                                                                                 .
Request for Jury Trial.
                                                           This case assigned to Dist"St;~dit.Jt
                                                           and to Magistrate Judge    ..(dA,,u/'j,•
                                                                                          ·
                                        JURISDICTION:

 This Court has Jurisdiction pursuant to Title 42 U.S.C. 2000e; 42 U.S.C. 1981; and

15 U.S.C. 1681b(2)(A)(ii), of the Fair Credit Reporting Act.

                                           I.PARTIES:

1). ARTHUR CARSON, PLAINTIFF, 10434 W. 36Th St #10-B, Little Rock, AR 72204;

2). Roger Lacy, Registered Agent for D & B Janitorial Services, and Laidlaw & Lacy, lnc.,-

Defendants- 1 lakewood, North Little Rock, AR 72219;

3). Corporation Service CO., dba, First Advantage CO., 300 Spring Blvd# 900,

Little Rock, AR 72201.

                                               (1)
           Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 2 of 9




                    II. PLAINTIFF'S EEOC'S EXHAUSTION OF REMEDIES:



On April 9, 2019, the Equal Employment Opportunity Commission issued its

Notice of Right to Sue Letter, attached as Plaintiff Exhibit-(A),Charge NO.493-2018-01608)

                            Ill. STATEMENT OF THE CLAIMS
                      DEFENDANTS DISCRIMINATORY HIRING POLICY

1). Om July 3, 2018, Plaintiff. Hereinafter "Carson•. spoke with •Anita·, the Representative

For Roger Lacy or D & B Janitorial Services, whom were Responsible for Hiring. Carson

Sought a job cleaning Office Buildings, as a result filled out an Application, which asked the

Question about past Felony Convictions, in which Carson answered -ves•. however, such

Felony convictions were more than thirty-two years.

Carson has maintained a clear record and conduct since, and the •eox Question· at this stage

Were a prejudicial stigma, that truncated any fair chance of an Interview, and employment.

In addition, Anita, as subterfuge, informed Carson as long as there was no conviction for theft,

He would not be disqualified.where Anita later giving Carson a slip of paper with instructions for

A Little Rock Police Department background check was disingenuous, since the Police

Departments Background check produced no past felonies. Since this Report were done at

Carson's expense on July 5, 2018, while the Defendants did another background check without

Carson's consent with ·First Advantage CO-., whom used inaccurate data, e.g.,• Alias name-

Of Arthur Ray". Carson did not discover until July 12,2018.

 However, Anita informed Carson July 5, 2018, there was only one building He could work
         Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 3 of 9

                                                                   .
Of The admission of a prior felony, yet there were job openings , --:",
                                                                     --   .   -
                                                                                  ,



2). On July 6, 2018, Carson called Anita, and asked for clarification as to why He could

Not work at any other Building that had job openings. Anita hung up the Phone within

34 seconds. The Phone conversation was conduded on Speaker and heard by others,

( Ms. Jewellean Moore).



                            DISCRIMINATORY EFFECTS LIABllllY:



3). Defendant's total ban on Employing Prior felons· or' permitting a fair opportunity to

Work at •Other Buildings• sic], has a more harmful effect for Carson as an African-

American Male. who have automatically or categorically been excluded from everything

Except Felony Convictions in the United States, where as many as 100 Million Adults in

The United States have a Criminal Reoord of some sort. The United States Prison Population

Of 2.2 MHlioo Adults, (Bureau of Justice Statistics, survey of States Criminal History information-

Systems. 2012, Jan. 2014). Since 2004, an average of over 650,000 individuals have been

Released annually from Federal and State Prisons, (E. Ann Carson. Bureau of Justice

Statistics, U.S. Dept of Justice, Prisoners in 2004, Sept. 2015, at 29, appendix tbls. 1 & 2).

 In Arkansas. the rate of Incarceration per 100,000 of the Population for 'Whites-- 475·.

"African-Americans 1846:· •Hispanics-288", as. per the (Sentencing Project, Uneven Justice-

State Rates of Incarceration by Race an<f Ethnicity, By M. Mauer & Ryan S. King, July

2007).
                                                 (3}
          Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 4 of 9

4). The Defendant, Corporation Services Company, conducted a second background Invest-

igation without authorization or consent from Carson, the subject of the Report. This clandestine

Process was initiated, anci filled with inaccurate data, e.g., as;;ociating •Arthur Ray • as an

Alias of Carson. There exist No legitimate Court Records to corroborate this claim.

 On July 14, 2018, Carson emailed First Advan1age lodging His complaint, and submitted a

Written complaint on July 20, 2018, to No avail.

 The Defendants, in concerted action with Defendant Laidlaw's Biased overzealous process

Had a disparate impact to Carson, and all African-American Males, which substantially

Affected His ability to obtain •Fair Consideration• at Employment, are the proximate

Cause of Carson's injuries.




                                     DISPROPORTIONAUTY:

5). There exist NO relationship between Carson's past 32 Year old Conviction used, and

The potential risk in cleaning empty office{s) Building after hours, that may pose a greater

Risk than _any individual without such a   reoom.   The Defendants practice, and policies,

Is contrary to proven Research, which lucidly establishes older criminal history over

Time the likelihood of a Person committing another crime approximate the risk of

Someone who never committed a aime.

 The Defendants failed to consider any mitigating factors of rehabiHation, and such policy

Has an unjustified Discriminatory adverse effect on African-American Males as Carson,


                                                    (4)
           Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 5 of 9

        and rather than applying any objective measures, Defendant has imported the Racial

And Ethnic disparities that exist in the Criminal Justice System into the Employment process,

Whether Defendants intended or not to Discriminate, and have done so, (Texas Dept. of -

Housing & Cmt Affairs V. Inclusive Cmtys. Project, Inc., 135 S.Ct. 2507, 2015).

 WHEREFORE, PREMISES CONSIDERED, PLAINTIFF PRAY, THAT DECLARATORY AND

INJUNCTIVE RELIEF BE GRANTED; Compensatory Damages of $100,000 from Each

Defendants, Trial by Jury, and all Else relief this Court deem Equitable and Just



                                         VERIFICATION:

 I, Arthur Carson, swear the foregoing statement of claims are true and correct, to the best

Of My knowledge, pursuant to 28 U.S.C. 1746.

Dated This f   2:t V\   day of April, 2019.

0~ ( ~
Arthur Carson
10434 W. 36th #10-B
Little Rock, AR 72204
(501-240-3437)
artcarson67@amail.com




                                               (5)
                        Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 6 of 9
      ' Little Rock, AR 72204                                                                 Suite200
                                                                                              Little Rock, AR 72201




      D        On behalf of person(s) aggrieved whose identity is
               CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                      EEOC Representative                                             Telephone No.

                                                      Tyrone Y. Blanks,
 493-2018-01608                                       Investigator                                                    (501) 324-5083
                                                                                 (See also the additional infonnation enclosed with this form.)
NOTICE TO THE PERsoN AGGREVED:
Title VII of the CMI Rights Act of 1964, the Americans with Disabilities Act (ADA). or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under TIiie VII, the ADA or GINA based on the above-runbered charge. It has
been issued at your request. Yow lawsuit under Tille VII, the ADA or GINA must be fled in a federal orstata court WITHIN 90 DAYS
of your receipt of this notice; or yot.- right to sue based on this ctage wil be lost. (The time imit for filing suit based on a claim under
state law may be different)

      W        More than 180 days have passed since the filing of this charge.

      D        less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
               be able to complete its administrative processing within 180 days from the filing of this charge.
      [!]      The EEOC is terminating its processing of this charge.

      D        The EEOC will continue to process this charge.
Age Discrimination •in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
      D        The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be flied in federal or state court WITHIN
               90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.
      D        The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
               you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in.mderaLor state courtwitbin ~y_eam ( ~ J p r ~ ) J > f the.@11.eged EeAunderpayu_1eokJbis.means that baGkJ>aY dua.far:______ ···----
any violations that occurred more than 2 ffl'I         (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your aut complaint to this office.




                                                                                                                       APR O 9 2019
 Enclosures{s)                                                                                                             (Date Mailed)
                                                                    William A. Cash, Jr.,
                                                                    Area Office Director

cc:         Anita Cotton
            Personnel Manger
            D & B JANITORIAL SERVICES
            124 W Capitol Avenue
            Suite 1700
            Llttle Rock, AR 72201
         Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 7 of 9
\.




                                                     ....
                                                                              .
                                                                                     ~




          ... \,




         ;o.  con,ldoN1d f!'r a potltlon with our _company, \'OIi              . .     .    d:chock from th~ Ideal pollco
          J>atlmon~ Tho tiackgr~und cho~ •hould C041 ,OU &r1Jl-nnd to got· a backgrou~ . oi, , .we cannot hlNI
       if•VOno who ha, dtug.,,, th aft .or a ,.lony on their backgr<1nd $5.00. Per our      t."eo: tho Little Rock Pola
     . ""lpanmont at 700W. Markham, If ~u I~ In North ,Llund, _If you IIY• In Utt • h ~I• Rock Pollco DoparUnont
                                                                                                                                                                    cotr
       2t 200 W. Pollhlng. .                                   · ttle R!)Ck. go to th• Nort          .
                                                     ,'                                                                        .• .. 1/

      You ~fll afao nttd,anothtr form of ID (11kt your Soclaf S    ;,: I d Birth Certificate).
           •~                               .                  ecurfty Car . or


        .......... ~ ,,........... ···~---•·" .............   ·---·--.,. ..... . ..
                                                                              ,.   ~ -.......:_,   ...   __   _.,,
                                                                                                                                                                                              If   ~
                                                                                                                     .~-w.,.,, • - - - -.. - , , . • - • -......-   .,._,...., •·--••-••"'•




                                                                                                                                                                           ,/'
                                                                                                                                                                                       ,,
                                                                                                         t
       Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 8 of 9



                                                           .

                                                     S-____
                                             Date:_]-___ 1.8 __
~Jkllw Catron
DateofBirdl:        L/-tf--Sc/                Race:       BL        Sex:    /JJ
 Dnver'J License Number.      '13 ~ <J3 Cflt./1
          .
Tb1s JS to certify we have cherhd the Ounuwffraffic reconis files of the utile Rocle
Po~ Department and find you have the reconl(s) listed below-

       DAlE                          CHARGE                        DISPOSlTION




Note: CopJ,es oftlns document and/ar altctabon to any part 1Vill mvalidate t1us record
      Search.

  Cmmnal record searches mcl~ all :rel~ charges. Routme ~ do not COWJ" all
  m1sdf:meaoor ~es before 1978. 1blS a 1ooal {City ofLlUle.Roct) Recmd Check M
- It does~ mclode statewide Omnnalffmflic lb:conk..



                                             Record Search Made By·




                                                                                  LRPD Form 5600-93
                                                                                       Rev Ol-28-02
.. •    Case 4:19-cv-00256-BSM Document 2 Filed 04/15/19 Page 9 of 9




       CARSON, ARTHUR
       2000 .RICE ST
       LITTLE ROCK. AR 72202



       07/0~018

       Dear Consumer:

       Please be advised thatfirstAdvanlage Background Servk:es Corp ("RrstAdvantage•) is repqrting
       public record ilfonnalion concerning you to:

       lADLAWINC.
       124 W CAPITOL AVE STE 1410
       LITTLE ROC~ AR 72201-3736

       The resuls of this sean:h. a copy of which is enclosed, are confidential and wa not be distributed to
       any organization Olher than the one that origSlaBy requeslied it The resullS are not an indication of
       an acceptance or a rejection of your employment or service. A separate letter may be forthcomiig
       from the cxganization that requested yOlB" report ID indicate acceplanee or rejection.

       If you have any questions, please cal our consumer discloswe center at
       1-800-845--6004




       Sincerely,


       First Advantage
